          Case 1:18-cr-00716-AJN Document 46 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 8/23/21
  United States of America,

                 –v–
                                                                    18-cr-716 (AJN)
  Jose Fernando Orozco Orozco,
                                                                        ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Orozco’s attached letter requesting appointment of counsel.

Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the Court, the

Court hereby appoints John Kaley to represent Mr. Orozco for the purpose of filing a

compassionate release motion. On or before September 30, 2021, Mr. Kaley shall meet and

confer with the Government and the parties shall jointly propose a briefing schedule.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Orozco.

       SO ORDERED.

 Dated: August 23, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
Case 1:18-cr-00716-AJN Document 46 Filed 08/23/21 Page 2 of 2
